


115 HR 4316 IH: Beginning Farmer and Rancher Opportunity Act of 2017
U.S. House of Representatives
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 4316
IN THE HOUSE OF REPRESENTATIVES

November 8, 2017
Mr. Walz (for himself and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To provide for the reform and continuation of the beginning farmer and rancher program, and for other purposes.
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Beginning Farmer and Rancher Opportunity Act of 2017.  (b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Conservation  
Sec. 101. Conservation reserve. 
Sec. 102. Contracts. 
Sec. 103. Establishment and administration of environmental quality incentives program. 
Sec. 104. Conservation innovation grants and payments. 
Sec. 105. Commodity Credit Corporation. 
Sec. 106. Agricultural land easements. 
Title II—Credit  
Sec. 201. Adjustment of maximum limit on amount of direct farm ownership loans for regional farm real estate inflation; authority to make or guarantee farm ownership microloans. 
Sec. 202. Cooperative agreements. 
Sec. 203. Borrower training. 
Sec. 204. Funding of individual development accounts. 
Title III—Rural development  
Sec. 301. Rural microentrepreneur assistance program. 
Title IV—Research, Education, and Extension  
Sec. 401. Beginning farmer and rancher development program. 
Sec. 402. Agriculture and Food Research Initiative. 
Sec. 403. Farmland tenure. 
Title V—Crop Insurance  
Sec. 501. Consistent beginning farmer and rancher definition under Federal Crop Insurance Act. 
Sec. 502. Risk management partnership programs. 
Sec. 503. Funding for crop insurance research, development, and maintenance costs. 
Sec. 504. Crop insurance education and information for producers. 
Sec. 505. Beginning farmer and rancher disaster assistance. 
Sec. 506. Beginning farmer and rancher crop insurance study. 
Title VI—Miscellaneous  
Sec. 601. Small and beginning farmer and rancher coordinators.  
IConservation  
101.Conservation reserveSection 1231 of the Food Security Act of 1985 (16 U.S.C. 3831) is amended— (1)in subsection (a), by striking 2018 and inserting 2023; 
(2)in subsection (b)— (A)in paragraph (5)(B)(ii), by striking the period at the end and inserting ; and; and 
(B)by adding at the end the following:  (6)land that is transitioning under the terms of section 1235(f).; and  
(3)in subsection (d), by adding at the end the following:  (3)Transition optionsFor the purposes of applying the limitations in paragraph (1), the Secretary shall not count acres transitioning under the terms of section 1235(f).. 
102.ContractsSection 1235 of the Food Security Act of 1985 (16 U.S.C. 3835) is amended— (1)in subsection (c)(1)(B)(iii), by striking a retired or retiring owner or operator and inserting an eligible landowner (as defined in section 1235(f)(1)(A)); 
(2)in subsection (f)— (A)in the heading by striking Option and inserting Options; 
(B)by striking paragraphs (1) and (2), and inserting the following:  (1)Definitions (A)Eligible landownerIn this subsection, the term eligible landowner means a landowner who is— 
(i)a current contract holder under the conservation reserve program; and  (ii)in the case of the transition of farmland through a long-term lease or rental agreement as outlined in paragraph (2)(A)(ii), at least 65 years of age. 
(B)Covered farmerIn this subsection, the term covered farmer means a beginning farmer or rancher, a socially disadvantaged farmer or rancher, or a veteran farmer or rancher (as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))), who is not a family member (as defined in section 1001 of this Act) of the eligible landowner.  (2)Transition to covered farmerIn the case of a contract modification approved in order to facilitate the transfer of land subject to a contract from an eligible landowner to a covered farmer, the Secretary shall— 
(A)allow the eligible landowner to terminate the contract up to— (i)3 years early, without penalty, and beginning on the date of termination, sell to the covered farmer the land subject to the contract for production purposes; or 
(ii)2 years early, without penalty, and beginning on the date of termination, lease (under a long-term lease or a lease with an option to purchase) to the covered farmer the land subject to the contract for production purposes;  (B)beginning on the date that is 2 years before the date of termination of the contract— 
(i)allow the covered farmer, in conjunction with the eligible landowner, to make conservation and land improvements, including preparing to plant an agricultural crop; and  (ii)allow the covered farmer to begin the certification process under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.); 
(C)require the covered farmer to develop and implement a comprehensive conservation plan that addresses all resource concerns and meets such sustainability criteria as the Secretary may establish;  (D)provide to the covered farmer an opportunity to enroll in the conservation stewardship program or the environmental quality incentives program at any time beginning on the date that is 1 year before the date of termination of the contract, including technical and financial assistance in the development of a comprehensive conservation plan; 
(E)provide the covered farmer with the option to reenroll any applicable partial field conservation practice that— (i)is eligible for enrollment under the continuous signup option pursuant to section 1234(d)(2)(A)(ii); and 
(ii)is part of an approved conservation plan; and  (F)continue to make annual payments to the eligible landowner for not more than— 
(i)an additional 3 years after the date of termination of the contract in the case of the sale of farmland to the covered farmer; or  (ii)an additional 2 years after the date of termination of the contract in the case of a long-term lease of farmland to the covered farmer.. 
103.Establishment and administration of environmental quality incentives programSection 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) is amended— (1)in subsection (a), by striking 2015 and inserting 2023; and 
(2)in subsection (d)(4)(B)— (A)in clause (i)— 
(i)by striking Not more than and inserting The Secretary shall provide at least; and  (ii)by striking may be provided in advance for the purpose of and inserting in advance for all costs related to; and 
(B)in clause (ii), by striking 90-day and inserting 180-day.  104.Conservation innovation grants and paymentsSection 1240H of the Food Security Act of 1985 (16 U.S.C. 3839aa–8) is amended in— 
(1)in subsection (a)(2)(D), by inserting and by beginning and socially disadvantaged farmers and ranchers after specialty crops; and  (2)in subsection (b)(2), by striking 2018 and inserting 2023. 
105.Commodity Credit CorporationSection 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended— (1)in subsection (a)— 
(A)in the matter preceding paragraph (1), by striking 2018 and inserting 2023; and  (B)in paragraph (1)— 
(i)in subparagraph (A), by striking ; and and inserting a semicolon;  (ii)by redesignating subparagraph (B) as subparagraph (C) and inserting after subparagraph (A) the following: 
 
(B)such sums as are necessary to carry out section 1235(f) to facilitate the transfer of land subject to contracts under the conservation reserve program from an eligible landowner to beginning farmers or ranchers and socially disadvantaged farmers or ranchers; and; and  (iii)in subparagraph (C) (as so redesignated)— 
(I)by striking $33,000,000 and inserting $5,000,000; and  (II)by striking 2014 through 2018 and all that follows through the period at the end and inserting 2019 through 2023 for outreach and technical assistance in carrying out section 1235(f).; and 
(2)in subsection (h)(1)— (A)in the matter preceding subparagraph (A), by striking 2018 and inserting 2023; 
(B)in subparagraph (A), by striking 5 percent and inserting 15 percent; and  (C)in subparagraph (B), by striking 5 percent and inserting 15 percent. 
106.Agricultural land easementsSection 1265B(b)(3) of the Food Security Act of 1985 (16 U.S.C. 3865b(b)(3)) is amended by adding at the end the following:  (D)PriorityIn evaluating applications under the program, the Secretary shall give priority to an application for the purchase of an agricultural land easement that— 
(i)maintains agricultural viability, as determined by the Secretary; or  (ii)includes, as a condition of the easement, a requirement that any subsequent purchase of the land subject to the easement shall be at agricultural value.. 
IICredit  
201.Adjustment of maximum limit on amount of direct farm ownership loans for regional farm real estate inflation; authority to make or guarantee farm ownership microloansSection 305 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1925) is amended— (1)in subsection (a)— 
(A)by striking $300,000 and inserting $500,000 (increased, beginning with fiscal year 2019, by the regional farm real estate inflation percentage applicable to the location where the farm involved is located for the fiscal year in which the loan is made, and decreased by the amount of any unpaid indebtedness of the borrower on direct loans under subtitle B); and  (B)by inserting cost before inflation percentage; 
(2)in subsection (c)— (A)in the subsection heading, by striking Inflation percentage and inserting Cost inflation percentage; and 
(B)in the text, by inserting cost before inflation percentage; and  (3)by adding at the end the following: 
 
(d)Regional farm real estate inflation percentage 
(1)In generalFor purposes of this section, the regional farm real estate inflation percentage applicable to a farm for a fiscal year is the percentage (if any) by which— (A)the regional farm real estate inflation index developed under paragraph (2) for the region in which the farm is located, for the 12-month period ending on August 31 of the immediately preceding fiscal year; exceeds 
(B)the average of the index (as so defined) for the 12-month period ending on August 31, 2018.  (2)DevelopmentThe Secretary shall develop a regional farm real estate inflation index for measuring periodic changes in the price of farm real estate in each geographic region of the United States, using data from the National Agricultural Statistics Service. 
(e)Microloans 
(1)In generalSubject to paragraph (2), the Secretary may establish a program to make or guarantee microloans.  (2)LimitationsThe Secretary shall not make or guarantee a microloan under this subsection that would cause the total principal indebtedness outstanding at any 1 time for microloans made under this subtitle to any 1 borrower to exceed $50,000. 
(3)ApplicationsTo the maximum extent practicable, the Secretary shall limit the administrative burdens and streamline the application and approval process for microloans under this subsection..  202.Cooperative agreementsSection 313(c) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1943(c)) is amended— 
(1)in paragraph (2), by striking title and inserting subtitle; and  (2)in paragraph (4)— 
(A)in the paragraph heading, by striking lending pilot projects and inserting agreements;  (B)by striking subparagraphs (A) through (C) and inserting the following: 
 
(A)In generalSubject to subparagraph (B), during each of the 2018 through 2023 fiscal years, the Secretary may enter into cooperative agreements with community development financial institutions and nonprofit organizations, as the Secretary determines appropriate, to provide business, financial, marketing, and credit management services and technical assistance to microloan borrowers.  (B)EligibilityTo be eligible for a cooperative agreement under subparagraph (A), an institution described in subparagraph (A) shall, as determined by the Secretary— 
(i)have a proven track record of successfully assisting agricultural borrowers; and  (ii)have the services of a staff with appropriate expertise in business, financial, marketing, credit management services, and technical assistance.; 
(3)in subparagraph (D)— (A)by striking (D) and inserting (C); and 
(B)by striking loan and inserting cooperative agreement; and  (4)by striking subparagraph (E). 
203.Borrower trainingSection 359 of the Consolidated Farm and Rural Development Act (7 U.S.C. 2006a) is amended by adding at the end the following:  (g)CoordinationThe Secretary shall ensure, to the maximum extent practicable, that financial management training programs funded under the beginning farmer and rancher development program under section 7405 of the Farm Security and Rural Investment Act of 2002 are designed so that— 
(1)successful completion of such a financial management training program will satisfy the borrower training requirements under this section; and  (2)a contract to provide such a financial management training program may be entered into under subsection (b).. 
204.Funding of individual development accountsSection 333B(h) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1983b(h)) is amended to read as follows:  (h)Authorization of appropriationsIn addition to any amounts provided under section 7405 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f) for such purpose, there is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2019 through 2023.. 
IIIRural development  
301.Rural microentrepreneur assistance programSection 379E(d) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008s(d)) is amended— (1)by striking paragraph (1) and inserting the following: 
 
(1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use $5,000,000 for each of fiscal years 2019 through 2023 to carry out this section, to remain available until expended.; and  (2)in paragraph (2), by striking 2009 through 2018 and inserting 2019 through 2023. 
IVResearch, Education, and Extension  
401.Beginning farmer and rancher development program Section 7405 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f) is amended— (1)by striking subsection (b) and redesignating subsection (c) as subsection (b); 
(2)in subsection (b), as so redesignated— (A)in the heading, by striking Grants and inserting Programs; 
(B)by amending paragraph (1) to read as follows:  (1)In generalThe Secretary shall establish a beginning farmer and rancher development program to provide training, education, outreach, and technical assistance initiatives to increase opportunities for beginning farmers or ranchers.; 
(C)by inserting or cooperative agreements after grants each place it appears;  (D)by inserting or cooperative agreement after grant each place it appears; 
(E)by striking subsection each place it appears and inserting section;  (F)in paragraph (3)(A), by striking A grant and inserting Except as provided in subsections (e) and (h), a grant; 
(G)in paragraph (5)— (i)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively; and 
(ii)by inserting after subparagraph (D) the following new subparagraph:  (E)degree of involvement of farmers in project design, implementation, and decision-making;; and 
(H)by striking paragraphs (4), (8), and (11) and redesignating paragraphs (5), (6), (7), (9), and (10) as paragraphs (4), (5), (6), (7), and (8), respectively;  (3)by inserting after subsection (b), as so redesignated, the following new subsection: 
 
(c)Grant requirements 
(1)In generalIn carrying out this subsection, the Secretary shall make competitive grants to support new and established local and regional training, education, outreach, and technical assistance initiatives to increase opportunities for beginning farmers or ranchers, including programs and services (as appropriate) relating to— (A)basic livestock, forest management and crop farming practices; 
(B)innovative farm, ranch, and private nonindustrial forest land access, and transfer and succession strategies and programs;  (C)entrepreneurship and business training; 
(D)financial and risk management training (including the acquisition and management of agricultural credit);  (E)natural resource management and planning; 
(F)diversification and marketing strategies;  (G)curriculum development; 
(H)mentoring, apprenticeships, and internships;  (I)resources and referral; 
(J)farm financial benchmarking;  (K)technical assistance to help beginning farmers or ranchers in acquiring land from retiring farmers and ranchers; 
(L)agricultural rehabilitation and vocational training for veterans;  (M)food safety (including good agricultural practices training); 
(N)farm safety and awareness; and  (O)other similar subject areas of use to beginning farmers or ranchers. 
(2)Set-aside 
(A)In generalNot less than 5 percent of the funds used to carry out this subsection for a fiscal year shall be used to support programs and services that specifically focus on addressing the needs of— (i)limited resource beginning farmers or ranchers (as defined by the Secretary); 
(ii)socially disadvantaged farmers or ranchers (as defined in section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e)) who are beginning farmers and ranchers; and  (iii)farmworkers desiring to become farmers or ranchers. 
(B)Veteran farmers and ranchersNot less than 5 percent of the funds used to carry out this subsection for a fiscal year shall be used to support programs and services that specifically focus on addressing the needs of veteran farmers and ranchers (as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)).  (3)Limitation on indirect costsA recipient of a grant under this subsection may not use more than 15 percent of the grant funds for the indirect costs of carrying out the initiatives described in paragraph (1).; 
(4)in subsection (d)— (A)in paragraph (1)— 
(i)by striking and conduct and inserting , conduct; and  (ii)by striking the period at the end and inserting , or provide training and technical assistance initiatives for beginning farmers or ranchers or for trainers and service providers that work with beginning farmers or ranchers.; 
(B)in paragraph (2)— (i)by inserting , educational programs and workshops, or training and technical assistance initiatives after curricula; and 
(ii)by striking modules and inserting content;  (C)by amending paragraph (4) to read as follows: 
 
(4)Cooperative agreementNotwithstanding chapter 63 of title 31, the Secretary may enter into a cooperative agreement to reflect the terms of any cooperation under this subsection.;   (5)in subsection (e)— 
(A)by striking The Secretary shall and inserting the following:  (1)In generalThe Secretary shall; and 
(B)by adding at the end the following new paragraphs:  (2)FundsThe Secretary shall not use more than $100,000 each year to support the activities under this subsection. 
(3)ReviewThe Secretary shall review the activities and performance of the clearinghouse under this section every 5 years.  (4)Cooperative agreementNotwithstanding chapter 63 of title 31, the Secretary may enter into a cooperative agreement to reflect the terms of any cooperation under this subsection.;  
(6)in subsection (g)— (A)by inserting (including retiring farmers and non-farming landowners) before from participating in programs; and 
(B)by striking educating and inserting increasing opportunities for;  (7)by redesignating subsection (h) as subsection (i), and inserting after subsection (g) the following new subsection: 
 
(h)Individual development accounts 
(1)In generalThe Secretary may transfer up to $10,000,000 (plus allocable costs) per year of funds made available under this section for individual development accounts as authorized under section 333B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1983b).  (2)Administrative costThe Secretary may not use more than 4 percent of the funds transferred under this subsection for administrative costs incurred in implementing the individual development accounts authorized under section 333B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1983b).; and 
(8)in subsection (i), as so redesignated— (A)in paragraph (1)— 
(i)in the heading, by striking for fiscal years 2009 through 2018;  (ii)in subparagraph (B), by striking and at the end; 
(iii)in subparagraph (C), by striking , to remain available until expended. and inserting a semicolon; and  (iv)by adding at the end the following new subparagraphs: 
 
(D)$30,000,000 for each of fiscal years 2019 through 2020;  (E)$40,000,000 for each of fiscal years 2021 through 2022; and 
(F)$50,000,000 for each of fiscal years 2023 and each fiscal year thereafter, to remain available until expended.; and  (B)in paragraph (2)— 
(i)in the paragraph heading, by striking for fiscal years 2014 through 2018; and  (ii)by striking 2018 and inserting 2023. 
402.Agriculture and Food Research InitiativeSubsection (b) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 450i(b)) is amended— (1)in paragraph (2)(F)— 
(A)in clause (vi), by striking and;  (B)in clause (vii), by striking the period and inserting ; and; and 
(C)by adding at the end the following:  (viii)barriers and bridges to entry and farm viability for young, beginning, socially disadvantaged, veteran, and immigrant farmers and ranchers, including farm succession, transition, transfer, entry, and profitability issues.; and 
(2)in paragraph (11)(A)— (A)in the matter preceding clause (i), by striking 2018 and inserting 2023; and 
(B)in clause (i), by striking pursuant to and inserting as defined in.  403.Farmland tenure (a)In generalThe Secretary shall collect and report data and analysis on farmland ownership, tenure, transition, and entry of beginning farmers. 
(b)RequirementsIn carrying out subsection (a), the Secretary shall, at a minimum— (1)collect and distribute comprehensive annual reporting of trends in farmland ownership, tenure, transition, barriers to entry, profitability and viability of beginning farmers; 
(2)develop surveys and report statistical and economic analysis on farmland ownership, tenure, transition, barriers to entry, profitability and viability of beginning farmers, including a regular follow-on survey to each Census of Agriculture; and  (3)authorize the National Agricultural Statistics Service to create and administer a follow-on survey to the Tenure, Ownership, and Transition of Agricultural Land survey to— 
(A)investigate the extent to which non-farming landowners are purchasing and holding onto farmland for the sole purpose of real estate investment; and  (B)the impact of these farmland ownership trends on the successful entry and viability of beginning farmers. 
(c)FundingThere are authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2019 through 2023, to remain available until expended.  VCrop Insurance  501.Consistent beginning farmer and rancher definition under Federal Crop Insurance ActSection 502(b)(3) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)(3)) is amended— 
(1)by striking landlord; and  (2)by striking 5 crop years and inserting 10 crop years. 
502.Risk management partnership programsSection 522(d) of the Federal Crop Insurance Act (7 U.S.C. 1522(d)) is amended— (1)in paragraph (1)(A), by inserting after risk management tools the second place it appears the following: for underserved producers, including beginning farmers and ranchers and socially disadvantaged farmers and ranchers and; 
(2)in paragraph (2), by inserting after risk management and marketing options the following: for underserved producers, including beginning farmers and ranchers and socially disadvantaged farmers and ranchers and;  (3)in paragraph (3)— 
(A)in subparagraph (F), by inserting after financial management the following: (including to meet insurance product record keeping requirements); and  (B)in subparagraph (H) by inserting after to develop the following: value-added, diversification, and; and 
(4)by adding at the end the following new paragraph:  (4)RequirementsIn carrying out the programs established under paragraphs (2) and (3), the Secretary shall place special emphasis on risk management techniques, tools, and programs that are specifically intended for underserved producers, including beginning farmers and ranchers and socially disadvantaged farmers and ranchers. . 
503.Funding for crop insurance research, development, and maintenance costsSection 522(e) of the Federal Crop Insurance Act (7 U.S.C. 1522(e)) is amended by striking paragraph (3).  504.Crop insurance education and information for producersSection 524(a) of the Federal Crop Insurance Act (7 U.S.C. 1524(a)) is amended— 
(1)in paragraph (3)(A), by inserting after benchmarking the following: , crop enterprise, and market diversification; and  (2)in paragraph (4)— 
(A)by striking and at the end of subparagraph (D)(i);  (B)by striking the period at the end of subparagraph (E) and inserting ; and; and 
(C)by adding at the end the following new subparagraph:  (F)farmers and ranchers that are considering whole-farm based revenue products.. 
505.Beginning farmer and rancher disaster assistanceSection 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) is amended— (1)in subsection (a)(2), by adding at the end the following new subparagraph: 
 
(D)Inclusion of beginning farmers and ranchersThe term eligible crop includes each commercial crop or other agricultural commodity (except livestock) produced by a beginning farmer or rancher, even though the commercial crop or other agricultural commodity fails to satisfy clause (i) or (ii) of subparagraph (A), if the beginning farmer or rancher is ineligible for a whole farm diversified risk management insurance plan under the Federal Crop Insurance Act due to lack of production or revenue history.;   (2)in subsection (e), by adding at the end the following new paragraph: 
 
(7)Special rule for beginning farmers and ranchersIf the eligible producer is a beginning farmer or rancher (as defined in section 502(b)(3)), and was previously involved in a farming operation, including involvement in the decision making or physical involvement in the production of the crop or livestock on the farm, for any acreage obtained by the beginning farmer or rancher, a yield or revenue shall be used that is the higher of— (A)the actual production of the previous producer of the crop on the acreage determined under subparagraph (2); or 
(B)the yield or revenue of the producer, as determined under paragraph (3).;  (3)in subsection (k)(1)— 
(A)by striking for an eligible crop; and  (B)by striking for the eligible crop; 
(4)in subsection (l)— (A)by striking paragraphs (3) and (5); and 
(B)by inserting after paragraph (2) the following new paragraph (3):  (3)DelegationThe Secretary may delegate the authority for determining the average market price (including the direct market price and the organic price) for a crop to a State Farm Service Agency administrator when sufficient data is available to develop an average market price based on State level data for the crop.; and 
(5)by adding at the end the following new subsections:  (m)Additional Beginning Farmer Provisions (1)EligibilityNotwithstanding any other provisions of this section, the following additional coverage shall be made available to any beginning farmer or rancher for up to the longer of the following: 
(A)Four years.  (B)The requisite number of years of revenue history required for the farmer or rancher to qualify for revenue coverage offered under the Federal Crop Insurance Act. 
(2)CoverageAdditional coverage shall be available to beginning farmers and ranchers under this subsection up to 75 percent, as elected by the farmer or rancher and specified in 5-percent increments.  (n)Revenue coverage (1)AvailabilityEligible producers may elect revenue coverage under this subsection only when the total acres in which they have a risk do not exceed five acres in a county. If revenue coverage is elected, that election shall apply to all eligible crops and commodities on a farm. 
(2)PaymentThe Secretary shall make available noninsured assistance under this subsection at a payment amount equivalent to the amount that— (A)the expected revenue for the farm, as determined by the Secretary, multiplied by the coverage level elected by the producer, which is— 
(i)for catastrophic level coverage, 27.5 percent; or  (ii)for additional levels of coverage, the amount elected by the producer, from 50 to 65 percent, or from 50 to 75 percent for a beginning farmer or rancher (as defined in section 502(b)(3)); exceeds 
(B)the actual revenue for the farm, as determined by the Secretary.  (3)Service feeTo be eligible to receive a payment under this subsection, the producer must pay the service fee required by subsection (k). 
(4)PremiumTo be eligible to receive a payment under the additional levels of coverage in paragraph (2)(B)(ii), the producer must pay a premium equal to— (A)the lesser of— 
(i)the sum of the premiums for each eligible farm, with the premium for each eligible farm obtained by multiplying— (I)the expected revenue for the farm, as determined by the Secretary; 
(II)the coverage level elected by the producer; and  (III)a 5.25-percent premium fee; or 
(ii)the product obtained by multiplying— (I)a 5.25-percent premium fee; and 
(II)the applicable payment limit.  (5)RecordsIf revenue coverage is elected, a producer is not required to provide an acreage report under subsection (b)(3), but the producer must provide a Farm Operation Report and tax records for prior years, as determined by the Secretary.. 
506.Beginning farmer and rancher crop insurance studyNot later than one year after the date of the enactment of this Act, the Secretary of Agriculture shall submit to Congress a report identifying— (1)the barriers that exist to prevent or hinder the ability of beginning farmers and ranchers in accessing whole farm revenue insurance and other crop insurance products available under the Federal Crop Insurance Act; and 
(2)the regulatory or operational changes that are necessary to provide beginning farmers and ranchers with full, unhindered access to these crop insurance products.  VIMiscellaneous  601.Small and beginning farmer and rancher coordinatorsSection 226 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6934) is amended by adding at the end the following new subsection: 
 
(i)State small and beginning farmer and rancher coordinator 
(1)In generalThe Agency shall designate a State small and beginning farmer and rancher coordinator from among the State office employees of the Farm Service Agency, the Natural Resources Conservation Service, the Risk Management Agency, the Rural Business-Cooperative Service, and the Rural Utilities Service.  (2)TrainingThe Agency shall coordinate the development of a training plan so that each State coordinator shall receive sufficient training to have a general working knowledge of the programs and services available from each agency of the Department to assist small and beginning farmers and ranchers. 
(3)DutiesThe coordinator shall— (A)coordinate technical assistance at the State level to help small farms and beginning farmers and ranchers gain access to programs of the Department; 
(B)develop and submit a State plan for approval by the Small Farms and Beginning Farmers and Ranchers Group to provide coordination to ensure adequate services to small and beginning farmers and ranchers at all county and area offices throughout the State;  (C)oversee implementation of the approved State plan; 
(D)work with outreach coordinators in the State offices of the Farm Service Agency, the Natural Resources Conservation Service, the Risk Management Agency, the Rural Business-Cooperative Service, and the Rural Utilities Service to ensure appropriate information about technical assistance is available at outreach events and activities; and  (E)facilitate partnerships and joint outreach efforts with State organizations serving small and beginning farmers through contracts and cooperative agreements.. 

